DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 3, 5 – 9, and 11 – 20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 November 2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 10 of U.S. Patent No. 10,521,273 in view of US Patent No. 10,180,843 (hereinafter Lu).
The claims of the patent do not (in the correct dependent order) teach excluding a mapping of memory of another peripheral device of the plurality of peripheral devices to the portion of memory to prevent access by the one of the plurality of processors to the another peripheral device as part of providing each of the plurality of processors access according to segregated resource groups through different boot images.
However, Lu teaches a system utilizing segregated resource groups which includes excluding a mapping of memory of another peripheral device of the plurality of peripheral devices to the portion of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the mapping exclusion because doing so allows for physical isolation of peripheral devices.

Claims 2, 3, and 5 – 9, and 11 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 and 5 – 20 of U.S. Patent No. 10,521,273 in view of US Patent No. 10,180,843 (hereinafter Lu) and US Patent No. 7,865,762 (hereinafter Swanson).
The claims of the patent do not (in the correct dependent order) teach generating a memory map that maps the portion of the memory that is exclusively used by the one of the plurality of processors to a first set of dual inline memory modules (DIMMs) of a physical host, the memory map excluding mapping the portion of the memory to other DIMMs of the physical host; and excluding a mapping of memory of another peripheral device of the plurality of peripheral devices to the portion of memory to prevent access by the one of the plurality of processors to the another peripheral device as part of providing each of the plurality of processors access according to segregated resource groups through different boot images.
However, Lu teaches a system utilizing segregated resource groups which includes excluding a mapping of memory of another peripheral device of the plurality of peripheral devices to the portion of memory to prevent access by the one of the plurality of processors to the another peripheral device (Lu; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the mapping exclusion because doing so allows for physical isolation of peripheral devices.
Additionally, Swanson teaches generating a memory map that maps the portion of the memory that is exclusively used by the one of the plurality of processors to a first set of dual inline memory modules (DIMMs) of a physical host (Swanson; Col 3 Line 64 – Col 4 Line 6, Col 5 Lines 10 – 17, Col 4 Lines 7 – 12, Col 5 Lines 10 – 17), the memory map excluding mapping the portion of the memory to other DIMMs of the physical host (Swanson; Figure 1, Col 3 Line 64 – Col 4 Line 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the patent to include the DIMM mapping because doing so allows for physical isolation of memory partitions.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 – 9, 13 – 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,180,843 (hereinafter Lu) in view of US Patent No. 5,408,629 (hereinafter Tsuchiva) and further in view of US Patent No. 7,865,762 (hereinafter Swanson).
As per claims 1, 13, and 17, Lu teaches a computer implemented method comprising allowing one of a plurality of processors exclusive use of a portion of a memory and deny remaining ones of the plurality of processors access to the portion of the memory (Lu; Figure 2 Item 201, Figure 3 Item 301, Col 15 Line 61 – Col 16 Line 3, Col 20 Lines 35 – 41); mapping a peripheral device of a plurality of peripheral devices to the portion of the memory to provide the one of the plurality of processors access to the peripheral device (Lu; Col 17 Lines 50 – 56, Col 19 Lines 43 – 54) and excluding a mapping of memory of another peripheral device of the plurality of peripheral devices to the portion of memory to prevent access by the one of the plurality of processors to the another peripheral device (Lu; Col 17 Lines 50 – 56, Col 19 Lines 43 – 54 [Since the mapping is performed to give exclusive access to a peripheral as part of an exclusively used resource set, peripherals not a part of the exclusively used resource set would not be mapped and would not be accessible]) as part of providing each of the plurality of processors access according to segregated resource groups through different boot images (Lu; Col 17 Lines 57 – 62, Col 19 Line 55 – Col 20 Line 25), and executing an operating system via the portion of memory (Lu; Figure 3 Item 305).
Lu does not teach configuring one or more memory controllers to allow the one of the plurality of processors exclusive use to the portion of memory and deny remaining ones of the plurality of processors access to the portion of the memory; and generating a memory map that maps the portion of the memory that is exclusively used by the one of the plurality of processors to a first set of dual inline memory modules (DIMMs) of a physical host, the memory map excluding mapping the portion of the memory to other DIMMs of the physical host.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lu to include the memory controllers because doing so allows for system performance increases (Tsuchiva; Col 4 Lines 22 – 55).
Lu in combination with Tsuchiva does not teach generating a memory map that maps the portion of the memory that is exclusively used by the one of the plurality of processors to a first set of dual inline memory modules (DIMMs) of a physical host, the memory map excluding mapping the portion of the memory to other DIMMs of the physical host.
However, Swanson teaches generating a memory map that maps the portion of the memory that is exclusively used by the one of the plurality of processors to a first set of dual inline memory modules (DIMMs) of a physical host (Swanson; Col 3 Line 64 – Col 4 Line 6, Col 5 Lines 10 – 17, Col 4 Lines 7 – 12, Col 5 Lines 10 – 17), the memory map excluding mapping the portion of the memory to other DIMMs of the physical host (Swanson; Figure 1, Col 3 Line 64 – Col 4 Line 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lu in combination with Tsuchiva to include the DIMM mapping because doing so allows for physical isolation of memory partitions for different virtual machines.

As per claim 2, Tsuchiva also teaches wherein the one or more memory controllers are configured to control the portion of the memory (Tsuchiva; Col 6 Lines 42 – 58), and wherein the one or 

As per claim 6, Lu also teaches receiving at least a first boot image including first instructions for loading the first operating system and a second boot image including second instructions for loading the second operating system (Lu; Figure 2 Item 203, Figure 3 Item 301, Col 20 Lines 35 – 38); loading the first boot image into the portion of memory and the second boot image into another portion of memory (Lu; Figure 3 Item 302, Col 20 Lines 42 – 47); executing the first instructions for loading the first operating system (Lu; Col 19 Lines 26 – 42, Col 21 Lines 21 – 35, Col 21 Lines 47 – 58); and executing the second instructions for loading the second operating system (Lu; Col 21 Lines 21 – 35, Col 21 Lines 47 – 58).

As per claim 7, Lu also teaches providing access to the one of the plurality of processors to an input/output (I/O) port by exposing the I/O port to the one of the plurality of processors (Lu; Figure 10A Items 10101 and 10102).

As per claim 8, Lu also teaches denying access to the one of the plurality of processors to an I/O port by hiding the I/O port from the one of the plurality of processors (Lu; Figure 10B Item 10201).

As per claim 9, Lu also teaches mapping memory of a peripheral device to a portion of the memory to provide access to the one of the plurality of processors to the peripheral device (u; Col 19 Lines 43 – 54).



As per claim 15, Lu also teaches wherein the one of the plurality of processors include a first core of a multi-core processor (Lu; Figure 1 “Processor core”, Col 1 Lines 25 – 27) and the one or more other processors of the plurality of processors include a second core of the multi-core processor (Lu; Figure 1 “Processor core”, Col 1 Lines 25 – 27).

As per claim 19, Lu also teaches wherein the instructions cause the processor to virtualize a physical peripheral device using Single Root I/O Virtualization to create at least a first virtual peripheral device and a second virtual peripheral device (Lu; Col 17 Lines 22 – 33); allocate the first virtual peripheral device to the first resource group; and allocate the second virtual peripheral device to the second resource group (Lu; Col 17 Lines 22 – 33).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,180,843 (hereinafter Lu) in view of US Patent No. 5,408,629 (hereinafter Tsuchiva), further in view of US Patent No. 7,865,762 (hereinafter Swanson), and further in view of US Patent No. 7,346,744 (hereinafter Glasco).
As per claim 3, Lu in combination with Tsuchiva and Swanson teaches the method as described per claim 1 (see rejection of claim 1 above).  Tsuchiva also teaches a plurality of memory controllers each providing locks to different memory ranges.
Lu in combination with Tsuchiva and Swanson does not teach configuring one or more other memory controllers to deny the one of the plurality of processors access to other ranges of memory.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lu in combination with Tsuchiva and Swanson to include the access denying because doing so allows for collision avoidance.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,180,843 (hereinafter Lu) in view of US Patent No. 5,408,629 (hereinafter Tsuchiva), further in view of US Patent No. 7,865,762 (hereinafter Swanson), and further in view of US Patent Application Publication No. 2007/0226795 (hereinafter Conti).
As per claim 5, Lu in combination with Tsuchiva and Swanson teaches the method as described per claim 1 (see rejection of claim 1 above).
Lu in combination with Tsuchiva and Swanson does not teach disabling cache coherency between the portion of memory and another portion of the memory.
However, Conti teaches a virtualization system in which cache coherency is selectively disabled (Conti; Paragraph [0572]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lu in combination with Tsuchiva and Swanson to include the disabled cache coherency because doing so allows for maintaining isolation in the virtualization system (Conti; Paragraph [0572]).

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,180,843 (hereinafter Lu) in view of US Patent No. 5,408,629 (hereinafter Tsuchiva), further in view of .
As per claim 11, Lu in combination with Tsuchiva and Swanson teaches the method as described per claim 1 (see rejection of claim 1 above).
Lu in combination with Tsuchiva and Swanson does not teach sending, by the one of the plurality of processors, an I/O request to a peripheral device connected to a physical host; and receiving, by the one of the plurality of processors, an I/O response from the peripheral device.
However, Kamble teaches a virtualization environment where virtual machines send and receive information to and from peripheral devices (Kamble; Col 10 Lines 59 – 63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lu in combination with Tsuchiva and Swanson to include the data transfer because doing so allows for communications with standard peripheral devices.

As per claim 20, Lu in combination with Tsuchiva and Swanson teaches the method as described per claim 17 (see rejection of claim 17 above).  Lu also teaches allocating the first virtual peripheral device to the first resource group; and allocating the second virtual peripheral device to the second resource group (Lu; Col 17 Lines 22 – 33).
Lu in combination with Tsuchiva and Swanson does not teach virtualizing the physical peripheral device using Multi I/O Virtualization to create at least a first virtual peripheral device and a second virtual peripheral device.
However, Kamble teaches virtualizing a device using Multi-Root I/O Virtualization (MRIOV) (Kamble; Col 8 Lines 50 – 59) in a multi-processor system (Kamble; Col 10 Lines 21 – 35).
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,180,843 (hereinafter Lu) in view of US Patent No. 5,408,629 (hereinafter Tsuchiva), further in view of US Patent No. 7,865,762 (hereinafter Swanson), and further in view of US Patent No. 8,286,195 (hereinafter Finger).
As per claim 12, Lu in combination with Tsuchiva and Swanson teaches the method as described per claim 1 (see rejection of claim 1 above).
Lu in combination with Tsuchiva and Swanson does not teach sending, by the one of the plurality of processors, an I/O request to a peripheral device connected to a physical host; and ignoring, by the peripheral device, the I/O request.
However, Finger teaches a virtualization system in which peripheral device requests from an operating system are ignored (Finger; Col 7 Lines 46 – 61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lu in combination with Tsuchiva and Swanson to include the request ignoring because doing so allows for greater peripheral control.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,180,843 (hereinafter Lu) in view of US Patent No. 5,408,629 (hereinafter Tsuchiva), further in view of US Patent No. 7,865,762 (hereinafter Swanson), and further in view of US Patent No. 8,893,147 (hereinafter Yin).

Lu in combination with Tsuchiva and Swanson does not teach wherein the one of the plurality of processors include a first core of a first multi-core processor and the one or more other processors of the plurality of processors include a second core of a second multi-core processor.
However, Yin teaches using different multi-core processors for different virtual machines (Yin; Col 10 Lines 43 – 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lu in combination with Tsuchiva and Swanson to include the multiple multi-core processors because doing so allows for greater processing flexibility.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,180,843 (hereinafter Lu) in view of US Patent No. 5,408,629 (hereinafter Tsuchiva), further in view of US Patent No. 7,865,762 (hereinafter Swanson), and further in view of US Patent No. 9,703,726 (hereinafter Lutas).
As per claim 18, Lu in combination with Tsuchiva and Swanson teaches the method as described per claim 17 (see rejection of claim 17 above).
Lu in combination with Tsuchiva and Swanson does not teach instructions to virtualize a physical memory controller to create a first virtual memory controller and a second virtual memory controller; allocate the first virtual memory controller to a first resource group; and allocate the second virtual memory controller to a second resource group.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lu in combination with Tsuchiva and Swanson to include the virtual memory controller because doing so allows for sharing of hardware resources (Lutas; Col 3 Line 67 – Col 4 Line 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/RICHARD B FRANKLIN/               Examiner, Art Unit 2181